Title: From George Washington to Samuel Washington, 12 July 1797
From: Washington, George
To: Washington, Samuel



Dear Sir,
Mount Vernon 12th July 1797

I perceive by your letter of the 7th Instant that you are under the same mistake that many others are, in supposing that I have money always at Command.
The case is so much the reverse of it, that I found it expedient before I retired from public life to sell all my Lands (near 5000 Acres) in Pennsylvania in the Counties of Washington and Fayette, and my lands in the Great Dismal swamp in Virginia, in order to enable me to defray the expences of my station, and to raise money for other purposes.
That these lands might not go at too low a rate (for they sold much below their value) I was induced after receiving prompt payment for part, to allow credit for the remainder, of the purchase

money, in obtaining payment of which from two of the purchase[r]s, I find much difficulty; but a third having within these few days paid me an installment of three thousand Dollars, I will rather than you should be compelled to sell your land, lend you a third of them, altho’ it will be inconvenient for me to do so; and may be the means of retarding my purchase of wheat for my mill: which for want of it, has been very unproductive to me for several years; I might indeed say an expence for me.
It is because you have assured me that misfortunes have brought on your present difficulties (tho’ by the by let me observe if you had inspected as you ought, the staking of your wheat more closely, the spoiling thereof might have been avoided) and because I have heard that you are industrious and sober that I put myself to the inconvenience, of parting with the above sum; for I wou’d not lend it for the purpose to enable you to indulge in any thing that is not strictly œconomical and proper; and I shall add further, that it will be my expectation that the money be immediately applied to the uses for which you have required it. for you may be assured that there is no practice more dangerous than that of borrowing money (instance as proof the case of your father and uncles) for when money can be had in this way, repayment is seldom thought of in time; the Interest becomes a moth; exertions to raise it by dint of Industry ceases, it comes easy and is spent freely: & many things indulged in that would never be thought of, if to be purchased by the sweat of the brow, in the mean time the debt is accumulating like a Snow ball in rolling.
I mention these things to you, because your inexperience may not have presented them to your mind—but you may rely on it, that they are indubitable facts, and have proved the ruin of thousands, before suspected; Great speculations & sometimes trade may be benefitted of obtaining money on Interest, but no landed Estate will bear it.
I do not make these observations on account of the money I have purposed to lend you, because all that I shall require is, that you will return the nett Sum when in your power, without Interest; It may & at any rate as it was
